Title: To James Madison from William Crawford, 30 November 1811
From: Crawford, William
To: Madison, James


Sir
Washington 30th. Novr. 1811
Your customary card has renewed an embarrassment under which I have labored since the first & only time I attended your table as a guest. Living recluse from intercourse with polished society—unacquainted with the regulations of their ceremonial—and diffident of the conduct I ought to observe—I at that time committed a blunder—which may have been construed into rudeness—where I could have no rational motive to offend & where I am conscious I had not a wish to occasion an uneasy sensation. As a representative of the people my standing in society requires an exertion to relieve myself from an awkward situation which has ever since denied me to your hospitality. If this is admitted as an apology an intimation thereof from you will bring me to your table on tuesday—if not it will be considered as forming my excuse. I am Sir With high respect Your Most Obedt.
Wm. Crawford
